360 U.S. 471 (1959)
NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF COLORED PEOPLE, INC.,
v.
BENNETT, ATTORNEY GENERAL OF ARKANSAS, ET AL.
No. 757.
Supreme Court of United States.
Decided June 22, 1959.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF ARKANSAS.
Robert O. Carter and Herbert O. Reid for appellant.
PER CURIAM.
When the validity of a state statute, challenged under the United States Constitution, is properly for adjudication before a United States District Court, reference to the state courts for construction of the statute should not automatically be made. The judgment is vacated and the case is remanded to the United States District Court for the Eastern District of Arkansas for consideration in light of Harrison v. N. A. A. C. P., ante, p. 167.
MR. JUSTICE DOUGLAS, with whom THE CHIEF JUSTICE and MR. JUSTICE BRENNAN concur, dissenting.
While I agree that the case should be remanded to the District Court, I think that court should be directed to pass on the constitutional issues presented without prior reference to the state courts. My reasons are stated in my dissent in Harrison v. N. A. A. C. P., ante, p. 179.